Title: From Thomas Jefferson to John Mason, 8 June 1807
From: Jefferson, Thomas
To: Mason, John


                        
                            June 8. 07.
                        
                        Th: Jefferson presents his salutations to Genl. Mason & sent him this morning his plant of Terragon, not
                            doubting that the best measure to preserve it is to place it in his hands. when he shall have multiplied the stock, Th:J.
                            will ask for some plants to carry to Monticello.
                    